Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on 2/18/2021.
Claims 19 and 20 are added.
Claims 1-14 and 17-20 are pending and examined below.
Claims 15 and 16 were previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/18/21021 has been entered.

Claim Objections
Claims 1-14 and 17-20 are objected to for failing to comply with 37 CFR 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added, see also MPEP § 608.01(i)). In the present application, the claim presented as claim number 1 is the most restrictive claim of the independent claims. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 is directed to a system. However, as recited, the system is reasonably interpreted as entirely software, under the broadest reasonable interpretation in light of the specification. The system is not a concrete thing, consisting of parts, or of certain devices and combination of devices. Thus, the system is software per se and does not fit into one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter set forth in § 35 U.S.C. 101. Please see MPEP § 2106. Hence, the claim is non-statutory. "A system, having a hardware processor comprising …" is recommended.
Claims 2-6 and 19 dependent claims of Claim 1 and do not cure the deficient of Claim 1. Therefore, they are rejected under the same rational set forth in the rejection of Claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-12 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
the vehicle controller …”. There is insufficient antecedent basis for “the vehicle controller” in the claim because the vehicle has multiple controllers as shown in Applicant’s Fig. 1. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an update instruction indicative of available software updates for a vehicle controller …” for the purpose of further examination.
Claims 8-12 and 20 depend on Claim 7. Therefore, the claims suffer the same deficiency as the parent claim.

Claims 2-4 and 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The Claims recite the limitation “the update instructions”. There is insufficient antecedent basis for “the update instructions” in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the update instruction” for the purpose of further examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0013934 (hereinafter “Smereka”) in view of US 2009/0119657 (hereinafter “Link”), and further in view of US 2014/0032916 (hereinafter “Costlin).
In the following claim analysis, Applicant’s claim language is presented using bold font and Examiner’s explanations are in square brackets.

Referring to Claim 1, Smereka discloses: a system for a vehicle (Smereka, Claim 1, system comprising: a mobile device, associated with a vehicle for verification of software updates, programmed to responsive to receipt of an encryption key) comprising:
a device programed to:
responsive to receiving an update instruction indicative of an available software (Smereka, Fig. 2, para. 44, The update server 210 may provide, responsive to the requests, indications [an update instruction] of software updates 206 (or the software updates 206 themselves) to update the requesting vehicle 31; Fig. 8, para. 95, the nomadic device 53 receives a message indicating a pending software update 206 for the vehicle 31. the update server 210 may provide the second-factor information 214; Fig. 9, para. 99, vehicle 31 receives a software update 206; Fig. 9, para. 100, requests the second-factor information 214 from the update server 210), and including a decryption key (Smereka, Fig. 2, para. 43,The data store 208 may be further configured to store the first-factor information 212 and the second-factor information 214 used for encryption of the software updates 206.  The first-factor information 212 may include information shared by the data store 208 and the vehicle 31 (such as a symmetric key used to encrypt software updates 206 for transport) …  the first-factor information 212 … is indexed in the data store 208 according to vehicle 31 identifier (e.g., VIN provided to the data store 208 as wherein the update instruction is secured using a vehicle-specific encoding string indexed using a first vehicle identifier (Smereka, para. 43, the first-factor information 212 may be … indexed in the data store 208 according to vehicle 31 identifier (e.g., VIN provided to the data store 208 as part of vehicle information 204); para. 44, The update server 210 may be further configured to encrypt the software updates 206 according to the first-factor information 212 and second-factor information 214), and the decryption key is indexed using a second vehicle identifier (Smereka, para. 55, the vehicle 31 may decrypt and install software updates 206 received from the update server 210 based on first-factor information 212 maintained by the vehicle 31 and second-factor information 214 [indexed using a second vehicle identifier as the vehicle 31’s request] requested by the vehicle 31; Fig. 9, para. 101, The request may include, for example, one or more vehicle 31 identifier such as VIN. The request may further include an indication of the software update 206 for which the second-factor information 214 is being requested … using other information included in the request (e.g., VIN) and associated device information; para. 57, the update server 210 encrypts responsive to receiving the software update that is encrypted (Smereka, Fig. 9, para. 100, the vehicle 31 decrypts [as a response of receiving the update] the first level of encryption of the software update 206 using the first-factor information 212); decrypt the software update using the decryption key (Smereka, Fig. 9, para. 100, the vehicle 31 decrypts the first level of encryption of the software update 206 using the first-factor information 212; para. 103, the vehicle 31 decrypts the second level of encryption of the software update 206 using the second-factor information 214); and responsive to a successful verification, install the software update (Smereka, Fig. 9, para. 104, the vehicle 31 performs verification of the contents of the decrypted software update 206; para. 105, If the software update is verified, the vehicle 31 installs the software update 206).
Smereka does not appear to explicitly disclose a vehicle controller; and a telematics controller, and a signature verification key; the vehicle controller is programmed to: 
responsive to receiving the signature verification key and the software update as decrypted, verify a signature of the software update. However, in an analogous art to the claimed invention in the field of secure software upgrades, Link teaches a vehicle controller; and a telematics controller (Link, Fig. 1, para. 26, an apparatus comprising a telematics control unit configured for secure software upgrades; Abstract, A telematics system onboard the vehicle may collect and store vehicle usage information for use in determining when to upgrade from the authenticated software file; para. 40 and para. 123, The vehicle telematics unit can be configured to perform the methods described herein. The central server can be configured to perform various steps of the methods described herein; para. 78, the VTU can upgrade an engine controller), and a signature verification key (Link, para. 82, a central server can contact the the vehicle controller is programmed to: responsive to receiving the signature verification key and the software update as decrypted, verify a signature of the software update (Link, para. 82, a central server can contact the VTU to establish the identity of the central server and relay an authorized software package signature [a signature verification key] to the VTU … The VTU can store the software package signature [a first signature] and, upon receipt of the software package, compare the authorized software package signature to the received software package). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both Link and Smereka as modified before the person to modify Smereka’s software update system to include Link’s teaching comprising a telematics controller configured for secure software upgrades, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to implement a system onboard a vehicle comprising a telematics controller configured for secure software upgrades and performs the functions of verifying the authorized software package signature to the received software package (Link, Abstract and para. 82)
Smereka as modified discloses an update instruction indicative of an available software update for the vehicle controller, but does not appear to explicitly disclose software update for the vehicle controller. However, in an analogous art to the  an available software update for the vehicle controller (Costlin, para. 12, delivery of content and signature files from a programming source to an executing controller).
Smereka as modified discloses receiving the software update that is encrypted, but does not appear to explicitly disclose receiving the software update that is signed and send the software update as decrypted to the vehicle controller and install the software update to the vehicle controller. However, Costlin teaches receiving the software update that is signed (Costlin, para. 12, signing and verifying an electronic content file using a digital signature; para. 21-22, in order for the content file 44 to be digitally signed, the content file 44 is provided to a signing server 48. On the signing server 48, a hash calculation is performed on the content file 44 to produce a hash value 52. The hash value 52 is encrypted using the private key of the signing server 48, where the encryption produces the digital signature 46 … deliver the content file 44 and the digital signature 46) and send the software update as decrypted to the vehicle controller (para. 12, a method for signing and verifying an electronic content file using a digital signature including the delivery of content and signature files from a programming source to an executing controller) and install the software update to the vehicle controller  (Costlin, para. 24, The next step is for the programming tool 68 to install the content file 44 on a controller in a vehicle (i.e., the executing controller); para. 21-22, deliver the content file 44 and the digital signature 46; Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both Costlin and Smereka as modified before the person to modify Smereka’s software update system to include Costlin’s teaching to include that the software update is signed, sending the software update as decrypted to the vehicle controller and installing the software update to the vehicle controller. The modification 

Referring to Claim 2, the rejection of Claim 1 is incorporated. Smereka as modified further discloses: wherein the update instructions further include a vehicle identifier and the controller receives the encrypted software updates in response to detecting that the vehicle identifier matches stored identifier of the vehicle (Smereka, Fig. 2, para. 46, the update management application 220 may query the update server 210 using the vehicle information 204 … an identifier of the vehicle 31; para. 61, update management application 220 may send the request to the update server 210 upon successful decryption of the software update 206 using the first-factor information 212. The request may include, for example, one or more vehicle 31 identifier such as VIN; para. 101, upon successful decryption of the software update 206 using the first-factor information 212. The request may include, for example, one or more vehicle 31 identifier such as VIN) and Costlin teaches signed software updates (Costlin, para. 12, a method for signing and verifying an electronic content file using a digital signature; para. 21-22, in order for the content file 44 to be digitally signed, the content file 44 is provided to a signing server 48. On the signing server 48, a hash calculation is performed on the content file 44 to produce a hash value 52. The hash value 52 is encrypted using the private key of the signing server 48, where the encryption produces the digital signature 46 … deliver the content file 44 and the digital signature 46. Therefore Smereka as modified teaches the claim limitations in Claim 2. The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 3, the rejection of Claim 2 is incorporated. Smereka as modified further discloses: wherein the controller is further configured to disregard the update instructions and forego receiving the encrypted software updates in response to detecting that the vehicle identifier differs from the stored identifier of the vehicle (Smereka, para. 46, the update management application 220 may query the update server 210 using the vehicle information 204 (or, if the data store 208 maintains current vehicle information 204, an identifier of the vehicle 31), and may receive a response from the update server 210 indicative of whether new software updates 206 for the vehicle 31 are available (e.g., as links or other identifiers of software updates 206 for the vehicle 31 to download); Fig. 7, para. 92, the update server 210 provides a notification to the vehicle 31 that the software update 206 was not approved for installation. In some cases, the vehicle 31 may provide a notification in a display of the vehicle 31 to inform vehicle 31 occupants that the software update 206 was rejected. After operation 712, the process 700 ends) and Costlin teaches signed software updates (Costlin, para. 12, a method for signing and verifying an electronic content file using a digital signature; para. 21-22,  in order for the content file 44 to be digitally signed, the content file 44 is provided to a signing server 48. On the signing server 48, a hash calculation is performed on the content file 44 to produce a hash value 52. The hash value 52 is encrypted using the private key of the signing server 48, where the encryption produces the digital signature 46 … deliver the content file 44 and the digital signature 46. Therefore Smereka as modified teaches the claim limitations in Claim 3. The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 4, the rejection of Claim 1 is incorporated. Smereka as modified further discloses: wherein the controller is further configured to receive the signature verification key with the update instructions (Link, para. 82, a central server can contact the VTU to establish the identity of the central server and relay an authorized software package signature [as part of the update instruction] to the VTU … The VTU can store the software package signature [a first signature] and, upon receipt of the software package, compare the authorized software package signature [as generated second signature] to the received software package).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both Link and Smereka as modified before the person to modify Smereka’s software update system to include Link’s teaching to send the signature verification key with the update instructions, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to implement a system onboard the vehicle configured for secure software upgrades and performs the functions of verifying the authorized software package signature to the received software package (Link, Abstract and para. 82).

Referring to Claim 5, the rejection of Claim 1 is incorporated. Smereka as modified further discloses: wherein the controller is further configured to receive the software updates from an update server configured to sign the software updates prior to sending the updates to the controller using a signature key corresponding to the signature verification key (Costlin, para. 12, a method for signing and verifying an electronic content file using a digital signature including the delivery of content and signature files from a programming source to an executing controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the 

Referring to Claim 6, the rejection of Claim 5 is incorporated. Smereka as modified further discloses: wherein the update server is further configured to encrypt the software updates using an encryption key prior to sending the updates to the controller (Smereka, para. 19, To ensure security of the software update, as well as to ensure that unauthorized updates are not maliciously provided to the vehicle, the update server may be configured to encrypt the software update for decryption by the vehicle. The encryption may be performed using an encryption factor such as a symmetric key that is known to the vehicle).

Referring to Claim 19, the rejection of Claim 1 is incorporated. Smereka as modified further discloses: wherein the first vehicle identifier includes a vehicle identification number (VIN), and the second vehicle identifier includes at least one of a subscriber identity module (SIM) information or an international mobile station equipment identity (IVEI) (Smereka, para. 40, the vehicle information 204 may include a vehicle identification number (VIN) published to the vehicle 31 CAN bus, or subscriber identity module (SIM) information of the modem 63 such as international mobile station equipment identity (IMEI)).

Referring to Claim 7, Smereka discloses: a method (Smereka, Fig. 8-9, para. 93-105, process 900 for installing multi-factor encrypted software updates 206 by the vehicle 31) for a vehicle comprising:
receiving, from a server, an update instruction indicative of available software updates (Smereka, Fig. 2, para. 44, The update server 210 may provide, responsive to the requests, indications [an update instruction] of software updates 206 (or the software updates 206 themselves) to update the requesting vehicle 31; Fig. 8, para. 95, the nomadic device 53 receives a message indicating a pending software update 206 for the vehicle 31. the update server 210 may provide the second-factor information 214; Fig. 9, para. 99, vehicle 31 receives a software update 206; Fig. 9, para. 100, requests the second-factor information 214 from the update server 210) and including a decryption key (Smereka, Fig. 2, para. 43,The data store 208 may be further configured to store the first-factor information 212 and the second-factor information 214 used for encryption of the software updates 206.  The first-factor information 212 may include information shared by the data store 208 and the vehicle 31 (such as a symmetric key used to encrypt software updates 206 for transport) …  the first-factor information 212 … is indexed in the data store 208 according to vehicle 31 identifier (e.g., VIN provided to the data store 208 as part of vehicle information 204). The second-factor information 214 may include additional information unknown to the vehicle 31 but required by the vehicle 31 to decrypt the software updates 206), wherein the update instruction is secured using a vehicle-specific encoding string indexed using a first vehicle identifier (Smereka, para. 43, the first-factor information 212 may be … indexed in the data store 208 according to vehicle 31 identifier (e.g., VIN provided to the data store 208 as part , and the decryption key is indexed using a second vehicle identifier (Smereka, para. 55, the vehicle 31 may decrypt and install software updates 206 received from the update server 210 based on first-factor information 212 maintained by the vehicle 31 and second-factor information 214 [indexed using a second vehicle identifier included in the vehicle 31’s request info] requested by the vehicle 31; Fig. 9, para. 101, The request may include, for example, one or more vehicle 31 identifier such as VIN. The request may further include an indication of the software update 206 for which the second-factor information 214 is being requested … using other information included in the request (e.g., VIN) and associated device information; para. 57, the update server 210 encrypts the identified software updates 206 using the second-factor information 212); 
responsive to receiving the software updates, decrypting the software updates,  (Smereka, Fig. 9, para. 100, the vehicle 31 decrypts the first level of encryption of the software update 206 using the first-factor information 212; para. 103, the vehicle 31 decrypts the second level of encryption of the software update 206 using the second-factor information 214)(Smereka, Fig. 9, para. 105, the vehicle 31 installs the software update 206) in response to a verification of the contents (Smereka, Fig. 9, para. 104).
Smereka discloses including a decryption key, but does not appear to explicitly disclose signature verification key. However, in an analogous art to the claimed invention in the field of secure software upgrades, Link teaches a signature verification key (Link, para. 82, a central server can contact the VTU to establish the identity of the central server and relay an authorized software package signature to the VTU … The VTU can store the software package signature and, upon receipt of the software package, compare the authorized software package signature [a 
Smereka discloses receiving the software updates, but does not appeal to explicitly disclose including a first signature. However, Link teaches including a first signature (Link, para. 82, a central server can contact the VTU to establish the identity of the central server and relay an authorized software package signature [a signature verification key] to the VTU … The VTU can store the software package signature [a first signature] and, upon receipt of the software package, compare the authorized software package signature to the received software package).
Smereka discloses installing the decrypted updates in response to a verification of the contents, but does not appear to explicitly disclose detecting that the first signature matches a second signature generated by the controller using a signature verification key received from the update server (Link, para. 82, a central server can contact the VTU to establish the identity of the central server and relay an authorized software package signature [a signature verification key] to the VTU … The VTU can store the software package signature [a first signature] and, upon receipt of the software package, compare the authorized software package signature [as generated second signature] to the received software package).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both Link and Smereka as modified before the person to modify Smereka’s software update system to include Link’s teaching to send software updates to a vehicle controller specified, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to implement a system onboard the vehicle configured for secure software upgrades and performs the functions of verifying the authorized software package signature to the received software 
Smereka discloses receiving an update instruction indicative of available software updates, but does not appear to explicitly disclose indicative of available software updates for the vehicle controller. However, in an analogous art to the claimed invention in the field of secure software upgrades, Costlin teaches indicative of available software updates for the vehicle controller (Costlin, para. 25, The programming tool 68 provides the content file 44 and the digital signature 46 to the ECU 74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both Costlin and Smereka before the person to modify Smereka’s software update system to include Costlin’s teaching to send software updates to a vehicle controller specified, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to securely flash a controller using a programming too to determine that the content file is valid before installing it to the controller (Costlin, Abstract).

Referring to Claims 8-12 and 20, the claims are method claims corresponding to the system claims 2-6 and 19. Accordingly, they are rejected for the same rational set forth in the rejections of the system claims.

Claims 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0119657 (hereinafter “Link”), in view of US 2013/0318357 with US 2016/0013934 (hereinafter “Smereka”) and further in view of US 2014/0032916 (hereinafter “Costlin).

Referring to Claim 13, Link discloses: a system for a vehicle (Link, para. 26, an apparatus comprising a telematics control unit configured for secure software upgrades) comprising:
a processor of a controller (Link, para. 26, an apparatus comprising a telematics control unit configured for secure software upgrades. The apparatus can be installed in a vehicle; para. 31, One or more processors 106 can control the various components of the apparatus) programed to 
responsive to detecting that a vehicle identifier included in the instructions matches a vehicle identifier assigned to the vehicle (Link, Claim 2 comparing the module information to corresponding hardware module information [included in the instructions] in a module tracking table that associates module information with a vehicle identifier).
In an analogous art to the claimed invention in the field of secure software upgrades, Smeraka teaches download, from an update server, the  software updates (Smereka, Fig. 2, para. 38, , 
decrypt the downloaded software updates using a decryption key included in the instructions (Smereka, para. 66, performs a second-level decryption of the software update 206 … utilize the second-factor information 214 received at time index (J) to decrypt the encryption), wherein the instructions are transmitted to the vehicle secured by the vehicle identifier (Smereka, Fig. 7 and its associated paragraphs; para. 20, The data store 208 may be further configured to store the first-factor information 212 and the second-factor information 214 used for encryption of the software updates 206. … the first-factor information 212 is indexed in the data store 208 according to vehicle 31 identifier (e.g., VIN provided to the data store 208 as part of vehicle information 204) … the second-factor information 214 includes an asymmetric key used to encrypt the software updates 206; para. 44, The update server 210 may be further configured to encrypt the software updates 206 according to the first-factor information 212 and second-factor information 214; para. 48, decrypt the downloaded software updates 206 according to the first-factor information 212 maintained by the vehicle 31 and used to encrypt information for transport between the vehicle 31 and the update server 210), and the decryption key is indexed using the vehicle identifier (Smereka, para. 43, the first-factor information 212 may be … indexed in the data store 208 according to vehicle 31 identifier (e.g., VIN provided to the data store 208 as part of vehicle information 204); para. 44, The update server 210 may be further configured to encrypt the software updates 206 according to the first-factor information 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both Smereka and Link before the person to modify Link’s software update system to include Smereka’s download and decryption method to   decrypt the downloaded software updates using a decryption key included in the instructions with the second-factor information. The modification would be obvious because one of ordinary skill in the art would be motivated to implement a method for verification of software updates. After receiving a message including an encryption key with which a software update for the vehicle is encrypted, provide a user interface requesting user verification of installation of the software update, and responsive to receipt of the user verification, provide the encryption key to the vehicle to allow the vehicle to decrypt the software update to ensure secure software update (Smereka, Abstract).
Link as modified discloses a vehicle specified in the instructions (Smereka, para. 43, The first-factor information 212 may include information shared by the data store 208 and the vehicle 31 (such as a symmetric key used to encrypt software updates 206 for transport). In some cases, the first-factor information 212 may be maintained in persistent storage 7 of the vehicle 31, and may also be indexed in the data store 208 according to vehicle 31 identifier (e.g., VIN provided to the data store 208 as part of vehicle information 204)), and decrypt the downloaded software updates using a decryption key included in the instructions (Smereka, para. 66), but does not appear to explicitly disclose: send the decrypted software updates to a vehicle controller specified in the instructions. However, in an analogous to the claimed invention in the field of secure software upgrades, Costlin teaches send the decrypted software updates to a vehicle controller specified (Costlin, para. 25, the programming tool 68 provides [sends] the  is used. If the content file 44 is a software executable, the ECU 74 uses it as a new software executable; para. 64, The module information [included a specified controller] that the hardware modules return may include hardware module model number, software module name and version number, and hardware module serial number, which would be an example of a unique identifier of the hardware module; Claim 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both Costlin and Link as modified before the person to modify Link’s software update system to include Costlin’s teaching to include sending the decrypted software updates to a vehicle controller specified in the instructions, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to securely flash a controller using a programming too to determine that the content file is valid before installing it to the controller (Costlin, Abstract).

Referring to Claim 14, the rejection of Claim 13 is incorporated. Link as modified further discloses: wherein the telematics controller is further configured to disregard the instructions and forego the downloading of the software updates in response to detecting that the received identifier differs from the assigned identifier (Smereka, para. 46, the update management application 220 may query the update server 210 using the vehicle information 204 (or, if the data store 208 maintains current vehicle information 204, an identifier of the vehicle 31), and may receive a response from the update server 210 indicative [detecting that the  the of whether new software updates 206 for the vehicle 31 are available; para. 101, identify the associated nomadic device 53 using other information included in the request (e.g., VIN) and associated device information maintained by the data store 208; para. 104, compare the computed value with a value for the software update 206 requested from or otherwise received from the update server 210. If the software update is verified, control passes to operation 912. Otherwise, the process 900 ends; Fig. 7, para. 92, the update server 210 provides a notification to the vehicle 31 that the software update 206 was not approved for installation. In some cases, the vehicle 31 may provide a notification in a display of the vehicle 31 to inform vehicle 31 occupants that the software update 206 was rejected. After operation 712, the process 700 ends; para. 67, To perform the verification, the update management application 220 may verify the decrypted software update 206 by computing a cryptographic hash value for the decrypted software update 206 (e.g., using MD5), and compare the computed value with a value for the software update 206 requested from or otherwise received from the update server 210. If the software update 206 fails verification, then the update management application 220 does not install the software update 206 [Thus, the instruction is disregarded]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both Smereka and Link before the person to modify Link’s telematics controller with Smereka’s teaching to disregard the instructions and forego the downloading of the software updates in response to detecting that the received identifier differs from the assigned identifier, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to implement a method for verification of software updates. If the software update fails verification, 

Referring to Claim 17, the rejection of Claim 15 is incorporated. Link as modified further discloses: wherein the telematics controller is further configured to send the decryption key to a corresponding vehicle controller prior to the downloading of the software updates and, upon completion of the downloading, send the software updates to the corresponding vehicle controller (Smereka, para. 19, “To ensure security of the software update, as well as to ensure that unauthorized updates are not maliciously provided to the vehicle, the update server may be configured to encrypt the software update for decryption by the vehicle. The encryption may be performed using an encryption factor such as a symmetric key that is known to the vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both Smereka and Link before the person to modify Link’s telematics controller with Smereka’s teaching to send the decryption key to a Link’s vehicle controller prior to the downloading of the software updates and, upon completion of the downloading, send the software updates to the Link’s vehicle controller, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to implement a method for verification of software updates to ensure security of the software update, as well as to ensure that unauthorized updates are not maliciously provided to the vehicle, the update server may be configured to encrypt the software update for decryption by the vehicle. The encryption may be performed using an encryption factor such as a symmetric key that is known to the vehicle (Smereka, para. 19).

Referring to Claim 18, the rejection of Claim 17 is incorporated. Link as modified further discloses: wherein the vehicle controller is configured to decrypt the received software updates using the decryption key (Smereka, para. 19, To ensure security of the software update, as well as to ensure that unauthorized updates are not maliciously provided to the vehicle, the update server may be configured to encrypt the software update for decryption by the vehicle. The encryption may be performed using an encryption factor such as a symmetric key that is known to the vehicle) and install the decrypted software updates in response to detecting that a controller signature included with the received software updates matches a generated signature of the vehicle controller (Smereka, Fig. 2, para. 50, The update management application 220 may be further configured to utilize the update verification application 222 of the associated nomadic device 53 both to verify the software updates 206 for installation and also to provide the second-factor information 214 to the vehicle 31 to allow the update management application 220 to complete the decryption of the software updates 206 for installation; para. 101, identify the associated nomadic device 53 using other information included in the request (e.g., VIN) and associated device information maintained by the data store 208; Fig. 9, para. 104, compare the computed value with a value for the software update 206 requested from or otherwise received from the update server 210. If the software update is verified, control passes to operation 912; Fig. 9, para. 105, At operation 914, the vehicle 31 installs the software update 206).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both Smereka and Link before the person to modify Link’s telematics controller with Smereka’s teaching to decrypt the received software , with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to implement a method for verification of software updates to ensure security of the software update, as well as to ensure that unauthorized updates are not maliciously provided to the vehicle, the update server may be configured to encrypt the software update for decryption by the vehicle. The encryption may be performed using an encryption factor such as a symmetric key that is known to the vehicle (Smereka, para. 19).

Response to Arguments
Applicant’s arguments with respect to Claims 1-14 and 17-20 have been considered, but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0229471 teaches securing streaming content decryption by using the first private KEK to create a decrypted content key; decrypting, inside the secure processing zone, requested content using the decrypted content key to form decrypted content; and providing the decrypted content to a decoder; and 
US 2013/0173112 teaches an in-vehicle system for communicating with an external tool, providing a tool public key and key identification information , wherein the communication 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAXIN WU/            Primary Examiner, Art Unit 2191